Citation Nr: 0633016	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-21 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Hartford, 
Connecticut (RO).  In a September 2003 rating decision the RO 
declined to reopen a claim of service connection for hearing 
loss with otomycosis, left ear; and denied a claim of 
entitlement to service connection for tinnitus.  The veteran 
perfected an appeal as to those two issues.  

In a February 2004 notice of disagreement pertaining to the 
hearing loss, the veteran stated that his hearing loss was 
due to otomycosis and that he had hearing loss due to noise 
exposure.  In response to the veteran's assertion that he had 
hearing loss due to noise exposure, in a May 2004 rating 
decision, the RO adjudicated on the merits and denied service 
connection for hearing loss of the right ear.  

Although those two rating decisions respectively addressed 
reopening a left ear hearing loss claim and entitlement to 
service connection for right hearing loss on the merits, in a 
previous final determination in July 1947, the RO had denied 
service connection for an ear condition, without 
distinguishing whether one or both ears were the subject of 
that adjudication.  The Board determines that the 1947 rating 
decision was final as to a claim of an ear condition 
evidently involving both ears.

A subsequent final determination involving just the left ear 
is the May 1948 rating decision, which denied entitlement to 
service connection for otomycosis of the left ear with 
deficient hearing.  Therefore, because there are previous 
final determinations on claims for service connection for 
hearing loss involving both ears, at this time the Board must 
first determine that new and material evidence has been 
presented in order to establish its jurisdiction to review 
the merits of the previously denied claim for service 
connection for bilateral hearing loss.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996).

In the September 2003 rating decision, the RO declined to 
reopen a claim of service connection for hearing loss with 
otomycosis, left ear.  A review of the appellant's pleadings, 
however, shows that he is not asserting entitlement to 
service connection for otomycosis, but rather is only 
claiming entitlement to service connection for bilateral 
hearing loss.  The characterization of the issue to include 
"otomycosis", which is a fungal infection of the external 
auditory meatus (see Dorland's Illustrated Medical Dictionary 
1205 (28th ed. 1994)), appears to be an artifact left over 
from the previous rating decision of May 1948, and not part 
of the veteran's current claim except as part of the claimed 
etiology of the current hearing loss of the left ear. 
 Accordingly, the Board will address the issue raised by the 
appellant.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision dated in July 1947, the RO denied a 
claim of entitlement to service connection for an ear 
condition; and the veteran did not appeal from that decision.  

2.  In a rating decision dated in May 1948, the RO denied a 
claim of entitlement to service connection for deficient 
hearing of the left ear; and the veteran did not appeal from 
that decision.  

3.  Some of the evidence received since the July 1947 
decision and May 1948 decision pertaining to bilateral 
hearing loss claims, respectively, was not previously 
submitted, and when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the bilateral 
hearing loss claim, and raises a reasonable possibility of 
substantiating the claim.

3.  Giving the veteran the benefit of the doubt, the 
objective medical evidence is in equipoise as to whether his 
current bilateral hearing loss is related to service.


CONCLUSIONS OF LAW

1.  The RO's July 1947 rating decision that denied the claim 
for service connection for an ear condition, is final.  
Veterans Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulation 1008; effective Jan. 25, 1936, to 
Dec. 31, 1957.

2.  The RO's May 1948 rating decision that denied the claim 
for service connection for deficient hearing of the left ear, 
is final.  Veterans Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulation 1008; effective 
Jan. 25, 1936, to Dec. 31, 1957.

3.  New and material evidence has been received, and the 
claim for service connection for bilateral hearing loss 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).

4.  Resolving the benefit of the doubt in the veteran's 
favor, bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The veteran 
must also be notified of what constitutes both "new" and 
"material" evidence to reopen the previously denied claim.  
See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 
2006).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in April 
and June of 2003 and March 2004.  In those letters, the RO 
informed the veteran of the types of evidence needed in order 
to substantiate his claim of entitlement to service 
connection for the claimed bilateral hearing loss disability.  
Further, by way of the letters and the statement of the case, 
the RO has essentially advised the veteran of the basis for 
the previous denial of the claim of entitlement to service 
connection for the claimed bilateral hearing loss disorders.  
VA has also informed the veteran of the types of evidence 
necessary to establish such claims, including what would 
constitute both "new" and "material" evidence to reopen 
the previously denied claim, the division of responsibility 
between the veteran and VA for obtaining the required 
evidence; and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such a claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
was offered an opportunity to testify and did so.  He has 
also described the basis for his claims in statements.  The 
claims were subsequently readjudicated and the veteran was 
provided a statement of the case in February 2005.  In April 
2004 the veteran notified VA that he had no more evidence to 
submit and requested that VA continue the process.  Under 
these circumstances, the Board determines that the 
notification requirements of the VCAA have been satisfied.  
Id; Quartuccio v. Principi, 16 Vet. App. 183 (2002)

Additionally, where the claim involves service connection, as 
in this case, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to specifically include a 
requirement of notice that a disability rating and an 
effective date will be assigned if a disability, to include 
on an extraschedular basis, is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Although such notice was not provided, the Board finds no 
prejudice to the veteran with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, the Board below grants entitlement to service 
connection for the claimed bilateral hearing loss disorder.  
The RO will subsequently have the responsibility for 
providing notice as to the appropriate rating and effective 
date.    

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, and post-service VA and private medical 
records.  Given the outcome here, obtaining additional 
relevant material is not necessary.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured or mooted any defect in the VCAA notice.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his appealed claim.

II.  Application to Reopen Claims Based on New and Material 
Evidence

The veteran seeks to reopen a claim of entitlement to service 
connection for bilateral hearing loss.  Initially, the Board 
must determine whether the veteran has submitted new and 
material evidence to reopen the previously denied claim of 
entitlement to service connection.  The requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).

In a July 1947 rating decision, VA originally denied the 
veteran's claim of entitlement to service connection for an 
ear condition.  At that time, the RO noted essentially that 
there was no evidence of a current disability.  The veteran 
was notified of VA's action and advised of his appellate 
rights by letter dated in July 1947, but he did not submit a 
NOD within one year of notification of denial.  Thus, the 
decision became final and is not subject to revision on the 
same factual basis.  Veterans Regulation No. 2(a), pt. II, 
par. III; Department of Veterans Affairs Regulation 1008; 
effective Jan. 25, 1936, to Dec. 31, 1957.

In a May 1948 rating decision, VA originally denied the 
veteran's claim of entitlement to service connection for 
hearing loss of the left ear.  At that time, the RO noted 
essentially that there no abnormalities were noted at the 
time of discharge.  The veteran was notified of VA's action 
and advised of his appellate rights by letter dated in June 
1948, but he did not submit a NOD within one year of 
notification of denial.  Thus, the decision became final and 
is not subject to revision on the same factual basis.  
Veterans Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulation 1008; effective Jan. 25, 1936, to 
Dec. 31, 1957.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

The evidence received subsequent to the last final denial is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

If VA determines that the evidence is new and material, then 
the second step of the two-step analysis is performed: VA 
must then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  The second step 
becomes applicable only when the preceding first step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  The Board has reviewed all the evidence 
of record, and for the reasons and bases set forth below 
concludes that new and material evidence sufficient to reopen 
the appellant's claim for service connection for bilateral 
hearing loss has been received.  

The evidence presented or secured since the 1947 and 1948 
rating decisions includes: additional VA and private medical 
records and examination reports; and testimony and lay 
statements from the veteran, claiming that during basic 
training, he was exposed to the loud noise and/or acoustic 
trauma from an exploding hand grenade nearby.  At the time of 
the original denials, a February 1948 VA examiner had 
diagnosed otomycosis of the left ear with deficient hearing.  
There was no opinion or other medical evidence linking the 
deficient hearing to service.

The evidence received since May 1948 is clearly new, in that 
it is not redundant of other evidence previously considered.  
Moreover, the new evidence is material because it relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  That is, the evidence at the time 
of the July 1947 rating decision did not show the presence of 
an ear condition; and the evidence at the time of the May 
1948 rating decision did not show the presence of a right ear 
hearing loss and did not include an opinion or other medical 
evidence linking the left ear deficient hearing to service.  

The evidence submitted subsequently relates to these 
previously unestablished facts necessary to substantiate the 
claim.  The additional evidence, further discussed in the 
section below, contains a diagnosis of bilateral 
sensorineural hearing loss, and an opinion as to the etiology 
which addresses the question of whether the disability is 
related to service.    

This evidence is not redundant of previous evidence, relates 
to an unestablished fact necessary to substantiate the claim 
for service connection-diagnosis of a present disability and 
an opinion as to its relationship to service, and thereby 
raises a reasonable possibility of substantiating the claim 
by providing supportive evidence.  Therefore, the additional 
evidence received is both new and material as to the claim 
for service connection for bilateral hearing loss. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
August 29, 2001).  Accordingly, the appellant's claim for 
service connection for bilateral hearing loss is reopened.  

III.  Entitlement to Service Connection for Bilateral Hearing 
Loss

VA determines that the evidence submitted in connection with 
the application to reopen the bilateral hearing loss claim is 
new and material.  Thus, VA must evaluate the merits of the 
claim on the basis of all evidence of record.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, either though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  

In this case, service medical records show that the veteran's 
hearing was normal-15/15 bilaterally-when examined on 
separation from service in February 1946.  However, these 
findings were based only on the whispered voice test.  That 
examination did not include any audiometric testing.

At the time of a February 1948 VA examination, the veteran 
reported he had an ear condition of ringing and pain that 
started about November or December 1945 at Fort Knox, 
Kentucky. The condition started again after service in 
February 1946.  On examination, the examiner found otomycosis 
of the left ear with deficient hearing.  After examination, 
the diagnosis was the same.

VA treatment records in June 2003 show that the veteran was 
seen then for an initial audiological evaluation.  At that 
time he reported having tinnitus, and a hearing loss with the 
left more severe than the right ear hearing loss.  The 
treatment note contains findings that pure tone testing 
revealed mild to moderately severe sensorineural hearing loss 
in the right ear above 1000 HZ; and mild to severe 
sensorineural hearing loss in the right ear above 1000 HZ in 
the left ear.  Word recognition scores were 96 percent on the 
right and 88 percent on the left.

In a July 2003 statement pertaining to an office 
consultation, Lawrence Fliegelman, M.D., reported that the 
veteran complained of a history of sensorineural hearing loss 
of many years duration.  The veteran reported a history of 
noise exposure, especially in the military service when a 
hand grenade exploded near his ear, with subsequent hearing 
loss, tinnitus, and occasional otalgia since then.  After 
examination including audiogram and tympanograms, the 
statement concludes with an assessment that the veteran had 
sensorineural hearing loss, most likely related to noise 
exposure in service.   

An associated report dated in July 2003 contains a graphical 
audiogram indicating the veteran's hearing loss, which the 
audiologist interpreted to be hearing within normal limits 
through 2000 HZ, sloping to higher frequency bilateral 
sensorineural hearing loss, moderate on the right and severe 
on the left.  The report noted that word recognition was 92 
percent on the right and 84 percent on the left.

In a September 2003 statement, Dr. Fliegelman reiterated his 
opinion that the veteran had bilateral sensorineural hearing 
loss secondary to noise exposure, which was a service-related 
injury.

During a February 2004 hearing at the RO, the veteran and his 
wife testified regarding the veteran's claim.  The veteran 
testified that during service he was a cook, and that prior 
to that a grenade went off during training.  He testified 
that actually there were two grenades that went off near him.  
The noise was very loud and afterward he had a ringing in his 
ear.  He testified essentially that he did not remember 
complaining about it but that subsequently he did go to the 
clinic where treatment providers sprayed water in his ear to 
clean it out, so he thought he must have been complaining 
about it.  He testified that gradually over the years the 
condition became worse.  He testified that after service he 
worked in the garment district and was not exposed to loud 
noise; and later worked in sales in a store and was never 
exposed to loud noise except for during service when a 
grenade went off.

VA progress notes in March 2004 record that the veteran had 
96 percent and 88 percent discrimination for the right and 
left ears, respectively. 

The veteran asserts that service connection is warranted for 
bilateral hearing loss disability.  The record establishes 
that hearing loss "disability" for VA purposes was not 
demonstrated on examination for separation from service.  
Although the veteran's auditory acuity tested as normal at 
his service discharge examination, the testing method 
employed was whispered voice.  

The first audiogram results are shown in private medical 
records of July 2003.  An 
audiology evaluation report at that time included audiometric 
findings of pure tone hearing threshold levels in graphic 
instead of numeric form.  The speech recognition scores were 
92 percent for the right ear and 84 percent for the left ear. 
Visual analysis of the graph clearly shows that the auditory 
threshold in the frequency 4000 Hertz was greater than 40 
decibels.  These findings represent a present "hearing loss 
disability" as defined by the provisions of 38 C.F.R. § 3.385 
(2006).  

While hearing loss disability for VA purposes was not 
demonstrated in service and was initially demonstrated years 
after service, pursuant to 38 C.F.R. § 3.303(d) and the 
Court's holding in Hensley v. Brown, service connection may 
still be established if it is shown that current hearing loss 
is related to service.  

The veteran is not required to show that he met the criteria 
of 38 C.F.R. § 3.385 at separation if he has a hearing loss 
otherwise shown to have begun in service.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  There is no indication 
from the veteran that he was treated for a hearing loss in 
either ear during service.  The Board acknowledges, and has 
no reason to doubt, the veteran's assertion that he was 
exposed to noise as claimed during service.  The veteran has 
credibly testified that his bilateral hearing loss disability 
was incurred in service as a result of exposure to loud 
noise/noise trauma from an exploding grenade in close 
proximity during training.  

In multiple statements, a private treating physician opined 
that the veteran's hearing loss was most likely related to 
noise exposure in military service.  There are no opinions to 
the contrary.

In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it. Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and 
credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Viewing the evidence 
objectively, the Board finds that service connection should 
be granted on the record.  

The Board concludes that the evidence, viewed liberally, is 
at least in equipoise.  That is, it is as likely as not that 
the claimed bilateral hearing loss is etiologically related 
to the veteran's service during World War II, including as 
the result of exposure to loud noise from exploding grenades 
in training during that service.  The veteran is therefore 
entitled to the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Accordingly, it is the judgment 
of the Board that service connection is warranted for 
bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is granted. 


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review of the 
veteran's claim on appeal of entitlement to service 
connection for tinnitus for the following reasons.

As decided above, service connection has been granted for 
bilateral hearing loss.  much of the evidence relevant to the 
hearing loss claim, with respect to the etiology and claimed 
nexus with service, applies also to the tinnitus claim.  Soon 
after service, during the 1948 VA examination, the veteran 
was complaining of ringing in his ear(s).  The veteran has 
credibly testified that the tinnitus began after experiencing 
loud noise from an exploding grenade during training in 
service, and that he has had tinnitus since then.  

In statements from Lawrence Fliegelman, M.D., he related a 
history that since the hand grenade incident, the veteran has 
suffered hearing loss and tinnitus.  In those statements, 
however, although Dr. Fliegelman diagnosed a bilateral 
hearing loss and made reference to the history of tinnitus, 
he did not diagnose tinnitus.  Further, none of the remainder 
of the competent medical evidence of record contains a 
diagnosis of tinnitus.  

Here, however, the veteran has essentially asserted that he 
has had ringing of the ears since the grenade incident in 
service.  Lay evidence is competent to establish features or 
symptoms of an injury or illness, and competent to report 
symptomatology that comes to him through his senses.  Layno 
v. Brown, 6 Vet. App. 465, 469-470 (1994).  The Board finds 
that the veteran's testimony of his continuing problems with 
tinnitus, is competent lay evidence of persistent or 
recurrent symptomatology. See 38 U.S.C.A. § 5103A; see also 
Layno v. Brown, 6 Vet. App 465 (1994).

VA has not examined the veteran for his claimed tinnitus.  
The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Based on the foregoing, to ensure that the duty to assist has 
been met, a VA examination is necessary to obtain an opinion 
as to the presence and etiology of any tinnitus.  This would 
be instructive as to the appropriate disposition of the 
tinnitus claim under appellate review.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993); see also, Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  An 
opinion should be obtained as to whether the veteran has 
tinnitus that is due to noise exposure during the veteran's 
active service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA audiologic examination to determine 
the nature and etiology of any tinnitus.  
All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail. The claims file should be 
made available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report. The rationale for any 
opinion expressed should be included in 
the examination report. If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
questions: (1) does the veteran have 
tinnitus of one or both ears; and (2) If a 
tinnitus disability is diagnosed, and 
based upon an assessment of the entire 
record, is it at least as likely as not 
(probability of 50 percent or greater) 
that such disorder is the result of, or 
was increased by, injury or disease 
incurred during active service, to include 
recognized exposure to noise from an 
exploding grenade in close proximity in 
the course of training during service.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue of 
entitlement to service connection for 
tinnitus.  If a determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond. Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


